EXHIBIT 10.8

 
AMENDED AND RESTATED SECURITY AGREEMENT


AMENDED AND RESTATED SECURITY AGREEMENT, dated June 26, 2008 (this “Agreement”),
among Global Diversified Industries, Inc., a Nevada corporation (the “Company”)
and all of the Subsidiaries of the Company (such subsidiaries, the “Guarantors”)
(the Company and Guarantors are collectively referred to as the “Debtors”),
Babirak Carr, P.C., solely as administrative agent (the “Administrative Agent”),
the holder or holders of the Company’s Series B Convertible Preferred Stock, par
value $.001 (the “Series B Preferred Stock”), signatory hereto, their endorsees,
transferees and assigns (the “Series B Holders”), and the holder or holders of
the Company’s Series C Convertible Preferred Stock, par value $.001 (the “Series
C Preferred Stock”), signatory hereto, their endorsees, transferees and assigns
(the “Series C Holders”) (the Series B Holders and the Series C Holders are
collectively referred to as, the “Secured Parties”).


W I T N E S S E T H:


WHEREAS, this Agreement, amends and restates the Security Agreement, dated
February 22, 2008, among the Company, the Guarantors, the Administrative Agent,
and the Series B Holders (the “Original Security Agreement”), in its entirety;


WHEREAS, on or about February 22, 2008, the Series B Holders severally advanced
funds to the Company evidenced by the Series B Preferred Stock, subject to
Series B Designations (as defined herein), which among other matters provided
for redemption on the 24th month after issuance (the “Series B Redemption
Payment”);


WHEREAS, on or about June 26, 2008, the Series C Holders have agreed to
severally advance funds to the Company evidenced by the Series C Preferred
Stock, subject to Series C Designations (as defined herein), which among other
matters provided for redemption on the 24th month after issuance (the “Series C
Redemption Payment”);


WHEREAS, pursuant to a certain Amended and Restated Subsidiary Guarantee of even
date herewith (the “Guaranty”), the Guarantors have jointly and severally agreed
to guaranty and act as surety for payment of any Obligations (as defined in the
Guaranty);


WHEREAS, the Company has paid all obligations due and owing to BFI Business
Finance (defined as the “Senior Lender” in the Original Security Agreement); and


WHEREAS, in order to induce the Series C Holders, each of which is also a Series
B Holder, to advance additional funds evidenced by the Series C Preferred Stock,
each Debtor and each Series B Holder has agreed to execute and deliver this
Agreement.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------



 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.


(a)           “Collateral”  means the collateral in which the Secured Parties
are granted a security interest by this Amended and Restated Security and which
shall include the following personal property of the Debtors, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities (as defined below):


(i)          All goods, including, without limitations, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefore, all parts therefore, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;


(ii)           All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents, agreements
related to the Pledged Securities, licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by any Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;
 
(iii)           All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;


(iv)           All documents, letter-of-credit rights, instruments and chattel
paper;


(v)           All commercial tort claims;


(vi)           All deposit accounts and all cash (whether or not deposited in
such deposit accounts);


(vii)           All investment property;


(viii)                       All supporting obligations; and


(ix)           All files, records, books of account, business papers, and
computer programs; and


(x)           the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.
 

--------------------------------------------------------------------------------


 
Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary of any Debtor obtained in the future,
and, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing (all of the
foregoing being referred to herein as the “Pledged Securities”) and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.
 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Amended and Restated Security shall create a valid security interest
in such asset and, to the extent permitted by applicable law, this Amended and
Restated Security shall create a valid security interest in the proceeds of such
asset.


(b)           “Intellectual Property”  means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.


(c)           “Majority in Interest”  shall mean, at any time of determination,
(i) the majority in interest (based on then-outstanding stated value of the
Series B Preferred Stock at the time of such determination) of the Series B
Holders, and (ii) the majority in interest (based on then-outstanding stated
value of the Series C Preferred Stock at the time of such determination) of the
Series C Holders, voting as separate classes.


(d)           “Necessary Endorsement”  shall mean undated stock powers endorsed
in blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Administrative Agent (as that term is defined
below) may reasonably request.


(e)           “Obligations”  means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of any Debtor to any of the Secured Parties, including, without
limitation, all obligations under this Amended and Restated Security, the Series
B Preferred Stock, the Series B Designations, including the Series B Redemption
Payment, the Series C Preferred Stock, the Series C Designations, including the
Series C Redemption Payment, the Guaranty and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation (i) any and
all other fees, indemnities, costs, obligations and liabilities of the Debtors
from time to time under or in connection with this Amended and Restated
Security, the Series B Preferred Stock, the Series B Designations, the Series C
Preferred Stock, the Series C Designations, the Guaranty and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (ii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.
 

--------------------------------------------------------------------------------


 
(f)           “Organizational Documents”  means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


(g)           “Series B Designations” means the Certificate of Designation,
Preferences and Rights of Series B Convertible Preferred Stock filed with the
State of Nevada on or about February 22, 2008.


(h) “Series C Designations” means the Certificate of Designation, Preferences
and Rights of Series C Convertible Preferred Stock filed with the State of
Nevada on or about June 26, 2008.


(i)           “Series B Obligations”  means the obligations of the Company to
Series C Holders pursuant to the Series B Designations, as may be amended,
restated and renewed from time to time, including the Series B Obligations.


 (j)           “Series C Obligations”  means the obligations of the Company to
Series C Holders pursuant to the Series C Designations, as may be amended,
restated and renewed from time to time, including the Series C Obligations.
(k)           “Transaction Documents”  means this Agreement, the Series C
Designations, the Series C Convertible Preferred Stock, the Securities Purchase
Agreement dated of even date herewith (as defined in the Series C Designations),
the Series B Preferred Stock, the Series B Designations, the Securities Purchase
Agreement dated February 22, 2008 (as defined in the Series B Designations), the
Registration Rights Agreement dated February 22, 2008, and any other documents
or agreements executed in connection with the transactions contemplated
thereunder.


(l) “UCC”  means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Amended and Restated Security,
from time to time.  It is the intent of the parties that defined terms in the
UCC should be construed in their broadest sense so that the term “Collateral”
will be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


2.           Grant of Perfected First Priority Security Interest. As an
inducement for the Secured Parties to extend the funds as evidenced by the
Series B Preferred Stock, the Series B Designations, the Series C Preferred
Stock, and the Series C Designation, and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Parties a continuing and perfected security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (the “Security Interest”).


3.           Delivery of Certain Collateral.  Contemporaneously or prior to the
execution of the Agreement, each Debtor shall deliver or cause to be delivered
to the Administrative Agent, to the extent not previously delivered in
connection with the Original Security Agreement, (a) any and all certificates
and other instruments representing or evidencing the Pledged Securities, and (b)
any and all certificates and other instruments or documents representing any of
the other Collateral, in each case, together with all Necessary
Endorsements.  The Debtors are, contemporaneously with the execution hereof,
delivering to Administrative Agent, or have previously delivered to
Administrative Agent, a true and correct copy of each Organizational Document
governing any of the Pledged Securities, to the extent such Organization
Documents have been amended, restated, or modified since the Original Security
Agreement.
 

--------------------------------------------------------------------------------


 
4.           Representations, Warranties, Covenants and Agreements of the
Debtors. Each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties, as follows:


(a)           Each Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by each Debtor of this Agreement and the filings contemplated
therein have been duly authorized by all necessary action on the part of such
Debtor and no further action is required by such Debtor.  This Agreement has
been duly executed by each Debtor.  This Agreement constitutes the legal, valid
and binding obligation of each Debtor, enforceable against each Debtor in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.


(b)           The Debtors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A attached hereto.  Except as
specifically set forth on Schedule A, each Debtor is the record owner of the
real property where such Collateral is located, and there exist no mortgages or
other liens on any such real property except for Permitted Liens (as defined in
the Securities Purchase Agreement of even date herewith).  Except as disclosed
on Schedule A, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.


(c)           Except for Permitted Liens (as defined in the Securities Purchase
Agreement of even date herewith) and except as set forth on Schedule B attached
hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interest.  There is
not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that will be filed in
favor of the Secured Parties pursuant to this Agreement) covering or affecting
any of the Collateral.  So long as this Agreement shall be in effect, the
Debtors shall not execute and shall not knowingly permit to be on file in any
such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured
Parties pursuant to the terms of this Agreement).


(d)           Except as set forth on Schedule C attached hereto, no written
claim has been received that any Collateral or Debtor's use of any Collateral
violates the rights of any third party. There has been no adverse decision to
any Debtor's claim of ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to any Debtor's right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.


(e)           Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Parties at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interest to
create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral.
 

--------------------------------------------------------------------------------


 
(f)           This Agreement creates in favor of the Secured Parties a valid,
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Securities Purchase Agreement of even date herewith) securing the payment
and performance of the Obligations.  Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected.  Except for the filing of the Uniform
Commercial Code financing statements referred to in the immediately following
paragraph, the recordation of the Intellectual Property Security Agreement (as
defined below) with respect to copyrights and copyright applications in the
United States Copyright Office referred to in paragraph (m), the execution and
delivery of deposit account control agreements referred to in paragraph (dd)
satisfying the requirements of Section 9-104(a)(2) of the UCC with respect to
each deposit account of the Debtors, and the delivery of the certificates and
other instruments provided in Section 3, no action is necessary to create,
perfect or protect the security interests created hereunder.  Without limiting
the generality of the foregoing, except for the filing of said financing
statements, the recordation of said Intellectual Property Security Agreement,
and the execution and delivery of said deposit account control agreements, no
consent of any third parties and no authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for (i) the execution, delivery and, except as set forth on Schedule
D, performance of this Agreement, (ii) the creation or perfection of the
Security Interests created hereunder in the Collateral or (iii) the enforcement
of the rights of the Secured Parties hereunder.
 
 (g)           Each Debtor hereby authorizes the Secured Parties, or any of
them, to file one or more financing statements under the UCC, with respect to
the Security Interest with the proper filing and recording agencies in any
jurisdiction deemed proper by them.


 (h)           The execution, delivery and performance of this Agreement by the
Debtors does not (i) violate any of the provisions of any Organizational
Documents of any Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to any Debtor or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing any Debtor's debt or
otherwise) or other understanding to which any Debtor is a party or by which any
property or asset of any Debtor is bound or affected. No consent (including,
without limitation, from stockholders or creditors of any Debtor) is required
for any Debtor to enter into and perform its obligations hereunder.


(i)           The capital stock and other equity interests listed on Schedule J
hereto represent all of the capital stock and other equity interests of the
Guarantors, and represent all capital stock and other equity interests owned,
directly or indirectly, by the Company.  All of the Pledged Securities are
validly issued, fully paid and nonassessable, and the Company is the legal and
beneficial owner of the Pledged Securities, free and clear of any lien, security
interest or other encumbrance except for the security interests created by this
Agreement and other Permitted Liens (as defined in the Securities Purchase
Agreement of even date herewith).


(j)           The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.


(k)           Each Debtor shall at all times maintain the liens and Security
Interest provided for hereunder as valid and perfected first priority liens and
security interests in the Collateral in favor of the Secured Parties until this
Agreement and the Security Interest hereunder shall be terminated pursuant to
Section 11 hereof.  Each Debtor hereby agrees to defend the same against the
claims of any and all persons and entities.  Each Debtor shall safeguard and
protect all Collateral for the account of the Secured Parties.  At the request
of the Secured Parties, each Debtor will sign and deliver to the Secured Parties
at any time or from time to time one or more financing statements pursuant to
the UCC in form reasonably satisfactory to the Secured Parties and will pay the
cost of filing the same in all public offices wherever filing is, or is deemed
by the Secured Parties to be, necessary or desirable to effect the rights and
obligations provided for herein.  Without limiting the generality of the
foregoing, each Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and each Debtor
shall obtain and furnish to the Secured Parties from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.
 

--------------------------------------------------------------------------------


 
(l)           Subject to Permitted Liens, no Debtor will transfer, pledge,
hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral (except for non-exclusive licenses granted by a Debtor in its
ordinary course of business and sales of inventory by a Debtor in its ordinary
course of business) without the prior written consent of a Majority in Interest.


(m)           Each Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.


(n)           Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral against loss or damage of the
kinds and in the amounts customarily insured against by entities of established
reputation having similar properties similarly situated and in such amounts as
are customarily carried under similar circumstances by other such entities and
otherwise as is prudent for entities engaged in similar businesses but in any
event sufficient to cover the full replacement cost thereof.  Each Debtor shall
cause each insurance policy issued in connection herewith to provide, and the
insurer issuing such policy to certify to the Administrative Agent that (a) the
Administrative Agent will be named as lender loss payee and additional insured
under each such insurance policy; (b) if such insurance be proposed to be
cancelled or materially changed for any reason whatsoever, such insurer will
promptly notify the Administrative Agent and such cancellation or change shall
not be effective as to the Administrative Agent for at least thirty (30) days
after receipt by the Administrative Agent of such notice, unless the effect of
such change is to extend or increase coverage under the policy; and (c) the
Administrative Agent will have the right (but no obligation) at its election to
remedy any default in the payment of premiums within thirty (30) days of notice
from the insurer of such default.  If no Event of Default (as defined in the
Securities Purchase Agreement of even date herewith) exists and if the proceeds
arising out of any claim or series of related claims do not exceed $100,000,
loss payments in each instance will be applied by the applicable Debtor to the
repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Debtor, provided, however, that payments received by any Debtor after
an Event of Default occurs and is continuing or in excess of $100,000 for any
occurrence or series of related occurrences shall be paid to the Administrative
Agent and, if received by such Debtor, shall be held in trust for and
immediately paid over to the Administrative Agent unless otherwise directed in
writing by the Administrative Agent.  Copies of such policies or the
related certificates, in each case, naming the Administrative Agent as lender
loss payee and additional insured shall be delivered to the Administrative Agent
at least annually and at the time any new policy of insurance is issued.
 
(o)           Each Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
substantial change in the Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the Collateral or on the
Secured Parties’ security interest therein.


(p)           Each Debtor shall promptly execute and deliver to the Secured
Parties such further deeds, mortgages, assignments, security agreements,
financing statements or other instruments, documents, certificates and
assurances and take such further action as the Secured Parties may from time to
time request and may in its sole discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral including, without
limitation, if applicable, the execution and delivery of a separate security
agreement with respect to each Debtor’s Intellectual Property (“Intellectual
Property Security Agreement”) in which the Secured Parties have been granted a
security interest hereunder, substantially in a form acceptable to the Secured
Parties, which Intellectual Property Security Agreement, other than as stated
therein, shall be subject to all of the terms and conditions hereof.


(q)           Each Debtor shall permit the Secured Parties and their
representatives and agents to inspect, upon reasonable advanced notice, the
Collateral at any time, and to make copies of records pertaining to the
Collateral as may be requested by a Secured Party from time to time.


(r)           Each Debtor shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.
 

--------------------------------------------------------------------------------



 
(s)           Each Debtor shall promptly notify the Secured Parties in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.
 
(t)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of any Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(u)           The Debtors shall at all times preserve and keep in full force and
effect their respective valid existence and good standing and any rights and
franchises material to its business.


(v)           No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected security Interest granted and evidenced by this
Agreement.


(w)           No Debtor may consign any of its Inventory or sell any of its
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of a Majority in Interest which
shall not be unreasonably withheld, except to the extent such consignment or
sale does not exceed 15% of the total value of all of the Company’s finished
goods in Inventory.


(x)           No Debtor may relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, such
Debtor provides any financing statements or fixture filings necessary to perfect
and continue perfected the perfected security Interest granted and evidenced by
this Agreement.


(y)           Each Debtor was organized and remains organized solely under the
laws of the state set forth next to such Debtor’s name in the first paragraph of
this Agreement.  Schedule E attached hereto sets forth each Debtor’s
organizational identification number or, if any Debtor does not have one, states
that one does not exist.


(z)           (i) The actual name of each Debtor is the name set forth in the
preamble above; (ii) no Debtor has any trade names except as set forth on
Schedule E attached hereto; (iii) no Debtor has used any name other than that
stated in the preamble hereto or as set forth on Schedule F for the preceding
five years; and (iv) no entity has merged into any Debtor or been acquired by
any Debtor within the past five years except as set forth on Schedule F.
 

--------------------------------------------------------------------------------


 
(aa)           At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Administrative Agent.


(bb)           Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Series B Designations and
the Series C Designations.


(cc)           Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor.  Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Parties on the books of such issuer.  Further, except
with respect to certificated securities delivered to the Administrative Agent,
the applicable Debtor shall deliver to Administrative Agent an acknowledgement
of pledge (which, where appropriate, shall comply with the requirements of the
relevant UCC with respect to perfection by registration) signed by the issuer of
the applicable Pledged Securities, which acknowledgement shall confirm that: (a)
it has registered the pledge on its books and records; and (b) at any time
directed by Administrative Agent during the continuation of an Event of Default,
such issuer will transfer the record ownership of such Pledged Securities into
the name of any designee of Administrative Agent, will take such steps as may be
necessary to effect the transfer, and will comply with all other instructions of
Administrative Agent regarding such Pledged Securities without the further
consent of the applicable Debtor.


(dd)           In the event that, upon an occurrence of an Event of Default,
Administrative Agent shall sell all or any of the Pledged Securities to another
party or parties (herein called the “Transferee”) or shall purchase or retain
all or any of the Pledged Securities, each Debtor shall, to the extent
applicable: (i) deliver to Administrative Agent or the Transferee, as the case
may be, the articles of incorporation, bylaws, minute books, stock certificate
books, corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its reasonable best efforts to
obtain any approvals that are required by any governmental or regulatory body in
order to permit the sale of the Pledged Securities to the Transferee or the
purchase or retention of the Pledged Securities by Administrative Agent and
allow the Transferee or Administrative Agent to continue the business of the
Debtors and their direct and indirect subsidiaries.
 
 (ee)           Each Debtor will from time to time, at the joint and several
expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Secured Parties may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Parties to exercise and enforce their rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement.


(ff)           Schedule G attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof.  Schedule G
lists all material licenses in favor of any Debtor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof.  All material
patents and trademarks of the Debtors have been duly recorded (or applications
for such patents and trademarks are currently pending) at the United States
Patent and Trademark Office and all material copyrights of the Debtors have been
duly recorded (or applications for such copyrights is currently pending) at the
United States Copyright Office.


(gg)           Except as set forth on Schedule I attached hereto, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.
 

--------------------------------------------------------------------------------


 
5.           Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Administrative Agent’s rights hereunder shall not be deemed to be the type of
event which would trigger such conversion rights notwithstanding any provisions
in the Organizational Documents or agreements to which any Debtor is subject or
to which any Debtor is party.


6.           Defaults. The following events shall be “Events of Default”:


(a)         The occurrence of a Triggering Event (as defined in the Series B
Designations) under the Series B Designations, or the occurrence of a Triggering
Event (as defined in the Series C Designations) under the Series C Designations;


(b)         Any representation or warranty of any Debtor in this Agreement shall
prove to have been incorrect in any material respect when made;


(c)         The failure by any Debtor to observe or perform any of its
obligations hereunder for five (5) days after delivery to such Debtor of notice
of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and such Debtor is
using best efforts to cure same in a timely fashion; or


(d)         If any material provision of this Agreement shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Debtor, or a proceeding shall be commenced by
any Debtor, or by any governmental authority having jurisdiction over any
Debtor, seeking to establish the invalidity or unenforceability thereof, or any
Debtor shall deny that any Debtor has any liability or obligation purported to
be created under this Agreement.


7.                 Duty To Hold In Trust.


(a)           Upon the occurrence of any Event of Default and during the
continuation of such Event of Default, each Debtor shall, upon receipt of any
revenue, income, dividend, interest or other sums subject to the Security
Interest, whether payable pursuant to the Series B Designations, Series C
Designations or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Secured Parties and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Secured Parties in accordance with Section
9 below.


(b)           If any Debtor shall become entitled to receive or shall receive
any securities or other property (including, without limitation, shares of
Pledged Securities or instruments representing Pledged Securities acquired after
the date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Administrative Agent on or before the close
of business on the fifth business day following the receipt thereof by such
Debtor, in the exact form received together with the Necessary Endorsements, to
be held by Administrative Agent subject to the terms of this Agreement as
Collateral.
 

--------------------------------------------------------------------------------


 
8.                 Rights and Remedies Upon Default.


(a)           Upon the occurrence of any Event of Default and during the
continuation of such Event of Default, the Secured Parties, acting through any
agent appointed by a Majority in Interest of the Secured Parties for such
purpose, shall have the right to exercise all of the remedies conferred
hereunder and under the Series B Designations or the Series C Designations, and
the Secured Parties shall have all the rights and remedies of a secured party
under the UCC.  Without limitation, the Secured Parties shall have the following
rights and powers:


(i)         The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises of the Debtor where the Collateral, or any part thereof, is
or may be placed and remove the same, and each Debtor shall assemble the
Collateral and make it available to the Secured Parties at places which the
Secured Parties shall reasonably select, whether at such Debtor's premises or
elsewhere, and make available to the Secured Parties, without rent, all of such
Debtor’s respective premises and facilities for the purpose of the Secured
Parties taking possession of, removing or putting the Collateral in saleable or
disposable form.


(ii)         Upon notice to the Debtors by Administrative Agent, all rights of
each Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of each Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Administrative Agent shall have the right
to receive any interest, cash dividends or other payments on the Collateral and,
at the option of Administrative Agent, to exercise in such Administrative
Agent’s discretion all voting rights pertaining thereto. Without limiting the
generality of the foregoing, Administrative Agent shall have the right (but not
the obligation) to exercise all rights with respect to the Collateral as it were
the sole and absolute owners thereof, including, without limitation, to vote
and/or to exchange, at its sole discretion, any or all of the Collateral in
connection with a merger, reorganization, consolidation, recapitalization or
other readjustment concerning or involving the Collateral or any Debtor or any
of its direct or indirect subsidiaries.


(iii)                       The Secured Parties shall have the right to operate
the business of each Debtor using the Collateral and shall have the right to
assign, sell, lease or otherwise dispose of and deliver all or any part of the
Collateral, at public or private sale or otherwise, either with or without
special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Parties may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or  notice to any
Debtor or right of redemption of a Debtor, which are hereby expressly waived.
Upon each such sale, lease, assignment or other transfer of Collateral, the
Secured Parties may, unless prohibited by applicable law which cannot be waived,
purchase all or any part of the Collateral being sold, free from and discharged
of all trusts, claims, right of redemption and equities of any Debtor, which are
hereby waived and released.


(iv)         The Secured Parties shall have the right (but not the obligation)
to notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Parties and to enforce the Debtors’ rights
against such account debtors and obligors.


(v)         The Secured Parties may (but are not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Parties or their designee.


(vi)         The Secured Parties may (but are not obligated to) transfer any or
all Intellectual Property registered in the name of any Debtor at the United
States Patent and Trademark Office and/or Copyright Office into the name of the
Secured Parties or any designee or any purchaser of any Collateral.
 

--------------------------------------------------------------------------------


 
(b)           The Administrative Agent may comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.  The Administrative Agent may sell the Collateral without giving any
warranties and may specifically disclaim such warranties.  If the Administrative
Agent sells any of the Collateral on credit, the Debtors will only be credited
with payments actually made by the purchaser.  In addition, each Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Administrative Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.
 
(c)           For the purpose of enabling the Administrative Agent to further
exercise rights and remedies under this Section 8 or elsewhere provided by
agreement or applicable law, each Debtor hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Debtor) to use, license or sublicense following, and
during the continuation of, an Event of Default, any Intellectual Property now
owned or hereafter acquired by such Debtor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.


9.                               Applications of Proceeds.  The proceeds of any
such sale, lease or other disposition of the Collateral hereunder shall be
applied first, to the expenses of retaking, holding, storing, processing and
preparing for sale, selling, and the like (including, without limitation, any
taxes, fees and other costs incurred in connection therewith) of the Collateral,
second, to the reasonable attorneys’ fees and expenses incurred by the Series C
Holders in enforcing their rights hereunder and in connection with collecting,
storing and disposing of the Collateral, third, to Obligations owing to the
Series C Holders, including the Series C Redemption Payment, pro rata among the
Series C Holders (based on then-outstanding stated value of the Series C
Preferred Stock at the time of any such determination, fourth, to the reasonable
attorneys’ fees and expenses incurred by the Series B Holders in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and fifth to Obligations owing to the Series B Holders, including
the Series B Redemption Payment, pro rata among the Series B Holders (based on
then-outstanding stated value of the Series B Preferred Stock at the time of any
such determination), and to the payment of any other amounts required by
applicable law, after which the Secured Parties shall pay to the applicable
Debtor any surplus proceeds.  If, upon the sale, license or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Parties are legally entitled, the Debtors will be liable for
the deficiency, together with interest thereon, at the rate of 10% per annum or
the lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Parties to collect such
deficiency.  To the extent permitted by applicable law, each Debtor waives all
claims, damages and demands against the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Parties as determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction.


10.           Securities Law Provision.  Each Debtor recognizes that
Administrative Agent may be limited in its ability to effect a sale to the
public of all or part of the Pledged Securities by reason of certain
prohibitions in the Securities Act of 1933, as amended, or other federal or
state securities laws (collectively, the “Securities Laws”), and may be
compelled to resort to one or more sales to a restricted group of purchasers who
may be required to agree to acquire the Pledged Securities for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Debtor agrees that sales so made may be at prices and on terms
less favorable than if the Pledged Securities were sold to the public, and that
Administrative Agent has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws.  Each Debtor shall cooperate
with Administrative Agent in its attempt to satisfy any requirements under the
Securities Laws (including, without limitation, registration thereunder if
requested by Administrative Agent) applicable to the sale of the Pledged
Securities by Administrative Agent.
 
11.           Costs and Expenses.  Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties.  The Debtors shall also pay all
other claims and charges which in the reasonable opinion of the Secured Parties
might materially prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein.  The Debtors will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Series B
Designations or Series C Designations.  Until so paid, any fees payable
hereunder shall be added to the stated value of the Series B Preferred Stock, or
Series C Preferred Stock, and shall bear interest at the Default Rate.
 

--------------------------------------------------------------------------------


 
12.           Responsibility for Collateral.  The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason.  Without
limiting the generality of the foregoing, (a) neither the Administrative Agent
nor any Secured Party (i) has any duty (either before or after an Event of
Default) to collect any amounts in respect of the Collateral or to preserve any
rights relating to the Collateral, or (ii) has any obligation to clean-up or
otherwise prepare the Collateral for sale, and (b) each Debtor shall remain
obligated and liable under each contract or agreement included in the Collateral
to be observed or performed by such Debtor thereunder.  Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Secured Party
of any payment relating to any of the Collateral, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any Secured Party in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Administrative Agent or to which the Administrative Agent or any
Secured Party may be entitled at any time or times.


13.           Security Interest Absolute.  All rights of the Secured Parties and
all obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Series B Designations, the Series C Designations or any agreement entered
into in connection with the foregoing, or any portion hereof or thereof; (b) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Series B Designations, Series C
Designations or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interest granted hereby.  Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy.  Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof.  Each
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.


14.           Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Series B Designations and
Series C Designations, including the Series B Redemption Payment and Series C
Redemption Payment, have been indefeasibly paid in full and all other
Obligations have been paid or discharged; provided, however, that all
indemnities of the Debtors contained in this Agreement shall survive and remain
operative and in full force and effect regardless of the termination of this
Agreement.
 

--------------------------------------------------------------------------------


 
15.           Power of Attorney; Further Assurances.


(a)           Each Debtor authorizes the Secured Parties, and does hereby make,
constitute and appoint the Secured Parties and their respective officers,
agents, successors or assigns with full power of substitution, as such Debtor’s
true and lawful attorney-in-fact, with power, in the name of the various Secured
Parties or such Debtor, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any note, checks, drafts, money orders or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Secured Parties; (ii) to sign and endorse any financing statement
pursuant to the UCC or any invoice, freight or express bill, bill of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Secured Parties, and at the expense of
the Debtors, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Secured
Parties deem necessary to protect, preserve and realize upon the Collateral and
the Security Interest granted therein in order to effect the intent of this
Agreement, the Series B Designations, and the Series C Designations all as fully
and effectually as the Debtors might or could do; and each Debtor hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.  The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which any Debtor is subject or to
which any Debtor is a party.  Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, each
Secured Party is specifically authorized to execute and file any applications
for or instruments of transfer and assignment of any patents, trademarks,
copyrights or other Intellectual Property with the United States Patent and
Trademark Office and the United States Copyright Office.


(b)           On a continuing basis, each Debtor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule E attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Secured Parties, to perfect the
Security Interest granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured
Parties the grant or perfection of a perfected security interest in all the
Collateral under the UCC.


(c)           Each Debtor hereby irrevocably appoints the Secured Parties as
such Debtor’s attorney-in-fact, with full authority in the place and instead of
such Debtor and in the name of such Debtor, from time to time in the Secured
Parties’ discretion, to take any action and to execute any instrument which the
Secured Parties may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of such Debtor where permitted by law,
which financing statements may (but need not) describe the Collateral as “all
assets” or “all personal property” or words of like import, and ratifies all
such actions taken by the Secured Parties.  This power of attorney is coupled
with an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding.


16.           Notices. With respect to the Series B Holders, all notices,
requests, demands and other communications hereunder shall be subject to the
notice provision of the Securities Purchase Agreement (as such term is defined
in the Series B Designations). With respect to the Series C Holders, all
notices, requests, demands and other communications hereunder shall be subject
to the notice provision of the Securities Purchase Agreement (as such term is
defined in the Series C Designations).
 

--------------------------------------------------------------------------------


 
17.           Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Parties shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.


18.           Appointment of Administrative Agent.  The Secured Parties hereby
appoint Babirak Carr, P.C. (“Administrative Agent”) to act as their
administrative agent for purposes of exercising certain rights and remedies of
the Secured Parties hereunder.  Such appointment shall continue until the
earlier of (i) the termination of this Agreement, (ii) the resignation of the
Administrative Agent in accordance with the terms set forth in Annex B hereto,
or (iii) such appointment is revoked in writing by a Majority in Interest, at
which time a Majority in Interest shall appoint a new Administrative Agent.  The
Administrative Agent shall have the rights, responsibilities and immunities set
forth in Annex B hereto.
 
19.           Miscellaneous.


(a)           No course of dealing between the Debtors and the Secured Parties,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Parties, any right, power or privilege hereunder, under the Series B
Designations, Series C Designations, or under any other Transaction Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby, by the Series B Designations,
Series C Designations, by any other Transaction Document, or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.


(d)           In the event any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.


(e)           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.


(f)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.
 

--------------------------------------------------------------------------------


 
(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.


(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement, the Series B Designation, and any
other Transaction Document (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such proceeding.
 
(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(j)           All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Parties hereunder.


(k)           Each Debtor shall indemnify, reimburse and hold harmless the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (collectively, “Indemnitees”) from and against
any and all losses, claims, liabilities, damages, penalties, suits, costs and
expenses, of any kind or nature, (including fees relating to the cost of
investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of the Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction.  This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Series B Designations, Series C Designations,
the Securities Purchase Agreement (as such term is defined in the Series B
Designations), the Securities Purchase Agreement (as such term is defined in the
Series C Designations), or any other agreement, instrument or other document
executed or delivered in connection herewith or therewith.


(l)           Nothing in this Agreement shall be construed to subject
Administrative Agent or any Secured Party to liability as a partner in any
Debtor or any if its direct or indirect subsidiaries that is a partnership or as
a member in any Debtor or any of its direct or indirect subsidiaries that is a
limited liability company, nor shall Administrative Agent or any Secured Party
be deemed to have assumed any obligations under any partnership agreement or
limited liability company agreement, as applicable, of any such Debtor or any if
its direct or indirect subsidiaries or otherwise, unless and until any such
Secured Party exercises its right to be substituted for such Debtor as a partner
or member, as applicable, pursuant hereto.


(m)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Debtor or any direct
or indirect subsidiary of any Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtors hereby grant such consent and approval
and waive any such noncompliance with the terms of said documents.






[SIGNATURE PAGES FOLLOW]
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed on the day and year first above written.




“Debtors”
 
GLOBAL DIVERSIFIED INDUSTRIES, INC.
 
By:__________________________________________
     Name:
     Title:
     Signed on the ____ day of June, 2008.
 
LUTREX ENTERPRISES, INC.
 
 
By:__________________________________________
     Name:
     Title:
     Signed on the ____ day of June, 2008.
 
GLOBAL MODULAR, INC.
 
By:__________________________________________
     Name:
     Title:
     Signed on the ____ day of June, 2008.
 
“Administrative Agent”
 

BABIRAK CARR, P.C.






By:__________________________________________
     Name:
     Title:
     Signed on the ____ day of June, 2008.




[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 

--------------------------------------------------------------------------------


 
“Series B Holders”


___________________________
Rebecca Manandic, an individual




BEAR CREEK TRUST




By: _______________________
Its:


___________________________
Joseph Salmeri, an individual




SIERRA CASEWORK, INC.




By: _______________________
Its:




___________________________
Mike Trevino, an individual




IMPACT MODULAR LEASING




By: _______________________
Its:


“Series B and Series C Holder”


VICIS CAPITAL MASTER FUND




By: _______________________
Its:



--------------------------------------------------------------------------------


 


SCHEDULE A


Location of Collateral


Principal Place of Business of Debtors:


1200 Airport Road, Chowchilla, California 93610-9344


Other Locations Where Collateral is Located or Stored:


None.


Ownership of Real Property:


The Company and the Guarantors lease the real property located at 1200 Airport
Road, Chowchilla, California 93610-9344.




The Company has pledged all of the issued and outstanding capital stock of
Lutrex Enterprises, Inc. and Global Modular, Inc. to BFI Business Finance
pursuant to the terms of that certain Amended and Restated Stock Pledge
Agreement dated as of October 26, 2004.  These securities are currently in BFI
Business Finance’s possession.
 

--------------------------------------------------------------------------------


 
SCHEDULE B


Liens other than Permitted Liens




None.
 
 
 
 

 

--------------------------------------------------------------------------------


 
SCHEDULE C


No Claims or Litigation




None.
 

--------------------------------------------------------------------------------


 
SCHEDULE D


Consents
 
 
 
 

 

--------------------------------------------------------------------------------


 
SCHEDULE E


Organizational Identification Numbers




Debtor/Guarantor
Jurisdiction of Incorporation
Organizational Identification Number
Global Diversified Industries, Inc.
 
Nevada
C8500-1990
Global Modular, Inc.
 
Nevada
 C31195-2001
Lutrex Enterprises, Inc.
 
California
C2330293

 
 

--------------------------------------------------------------------------------


 
SCHEDULE F


Names; Mergers and Acquisitions


None.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE G


Intellectual Property




None.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE H


Pledged Securities




Subsidiary
Jurisdiction of Incorporation
Address
Percentage owned by Global Diversified Industries, Inc.
Global Modular, Inc.
Nevada
1200 Airport Drive
Chowchilla, CA 93610
100%
Lutrex Enterprises, Inc.
California
1200 Airport Drive
Chowchilla, CA 93610
100%

 
 

--------------------------------------------------------------------------------


 
SCHEDULE I


Account Debtors


None.
 

--------------------------------------------------------------------------------


 
SCHEDULE J


Capital Stock


The Company owns 100% of all stock of Global Modular, Inc. and Lutrex
Enterprises, Inc.
 
 
 
 

--------------------------------------------------------------------------------


 
ANNEX B
to
SECURITY
AGREEMENT


THE ADMINISTRATIVE AGENT


1.      Appointment. The Secured Parties (all capitalized terms used herein and
not otherwise defined shall have the respective meanings provided in the
Security Agreement to which this Annex B is attached (the "Agreement")), by
their acceptance of the benefits of the Agreement, hereby designate
_________________________  (“Administrative Agent”) as the Administrative Agent
to act as specified herein and in the Agreement.  Each Secured Party shall be
deemed irrevocably to authorize the Administrative Agent to take such action on
its behalf under the provisions of the Agreement and any other Transaction
Document (as such term is defined in the Purchase Agreement) and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental
thereto.  The Administrative Agent may perform any of its duties hereunder by or
through its agents or employees including its legal counsel.


2.      Nature of Duties.  The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in the
Agreement.  Notwithstanding any other provision hereof or the Agreement, neither
the Administrative Agent nor any of its partners, members, shareholders,
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such under the Agreement or hereunder or in connection herewith
or therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss.  The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of the Agreement or any other Transaction Document a
fiduciary relationship in respect of any Debtor or any Secured Party; and
nothing in the Agreement or any other Transaction Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and
therein.  Specifically, and without limitation, the Administrative Agent shall
have no duties or responsibilities to secure or re-secure, perfect or re-perfect
(except for perfection by custody of the Collateral by the Administrative Agent
as contemplated in the Agreement) or defend against any legal challenge any
security interest of the Secured Parties in the Collateral.


3.      Lack of Reliance on the Administrative Agent.  Independently and without
reliance upon the Administrative Agent, each Secured Party, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Administrative Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter.  The Administrative Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or in any periodic filing with the Securities and Exchange
Commission or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Series B Designations, the Series C Designations or any of
the other Transaction Documents.
 

--------------------------------------------------------------------------------


 
4.      Certain Rights of the Administrative Agent.  The Administrative Agent
shall have the right to take any action with respect to the Collateral, on
behalf of all of the Secured Parties.  To the extent practical, the
Administrative Agent shall request instructions from the Secured Parties with
respect to any material act or action (including any failure to act) in
connection with the Agreement, and shall be entitled to act or refrain from
acting in accordance with the instructions of Secured Parties holding a majority
in stated value of Series B Preferred Stock (based on then-outstanding stated
value of the Series B Preferred Stock at the time of any such determination); if
such instructions are not provided despite the Agent’s request therefore, the
Administrative Agent shall be entitled to refrain from such act or taking such
action, and if such action is taken, shall be entitled to be indemnified and
held harmless by the Secured Parties in respect of action taken or to be taken
by the Administrative Agent; and the Administrative Agent shall not incur any
liability to any person or entity by reason of so refraining.  Without limiting
the foregoing: (a) no Secured Party shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder in accordance with the terms of the
Agreement or the Transaction Documents, and the Debtors shall have no right to
question or challenge the authority of, or the instructions given to, the
Administrative Agent pursuant to the foregoing, (b) the Administrative Agent
shall not be required to take any action which the Administrative Agent believes
(i) could reasonably be expected to expose it to any personal liability or (ii)
is contrary to the Agreement, the Transaction Documents, or applicable law, and
(c) notwithstanding any other provision hereof or the Agreement, the
Administrative Agent shall have no liability to the Debtors, the Guarantors or
any Secured Party for any action taken by the Administrative Agent, or for any
inaction, on the basis of the advice of its legal counsel.


5.      Reliance.  The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it.  Anything to the contrary notwithstanding, the
Administrative Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.


6.      Indemnification; Contribution.  The Secured Parties shall jointly and
severally indemnify and hold harmless the Administrative Agent, its directors,
officers, shareholders, members, partners, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title) (individually, an
“Indemnified Party”; collectively, “Indemnified Parties”), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including reasonable legal
fees) of any kind or nature whatsoever (“Loss”) which may be imposed on,
incurred by or asserted against the Indemnified Party in performing the
Administrative Agent’s duties hereunder or under the Agreement or any other
Transaction Document or in any way relating to or arising out of the Agreement
or any other Transaction Document.  The Secured Parties shall reimburse the
Administrative Agent for any Loss as incurred but in any event within ten (10)
business days of the delivery by the Administrative Agent to the Secured Parties
of a written notice setting forth the nature and amount of any such Loss. If the
indemnification under this Section 6 is unavailable to an Indemnified Party or
insufficient to hold an Indemnified Party harmless for any Loss, then each
Secured Party shall contribute to the amount paid or payable by such Indemnified
Party in proportion to the Secured Parties’ initially purchased respective
stated value of Series B Preferred Stock.  The indemnity and contribution
agreements contained in this Section are in addition to any other liability that
the Secured Parties may have to the Indemnified Parties under the Agreement or
otherwise.  Prior to taking any action hereunder or under the Agreement as
Administrative Agent, the Administrative Agent may require each Secured Party to
deposit with it sufficient sums as it determines in good faith is necessary to
protect the Administrative Agent for costs and expenses associated with taking
such action and the Administrative Agent may delay taking any such action until
such time as it shall have received such sums and shall have no liability
hereunder to any party for any such delay.
 

--------------------------------------------------------------------------------


 
7.      Resignation by the Administrative Agent.


(a)          The Administrative Agent may resign from the performance of all its
functions and duties under the Agreement and the other Transaction Documents at
any time by giving 30 days' prior written notice (as provided in the Agreement)
to the Debtors and the Secured Parties.  Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below.


(b)          Upon any such notice of resignation, the Secured Parties, acting by
a Majority in Interest, shall promptly appoint a successor Administrative Agent
hereunder.


(c)           If a successor Administrative Agent shall not have been so
appointed within said 30-day period, the Administrative Agent shall then appoint
a successor Administrative Agent who shall serve as Administrative Agent until
such time, if any, as the Secured Parties appoint a successor Administrative
Agent as provided above.  If a successor Administrative Agent has not been
appointed within such 30-day period, the Administrative Agent may petition any
court of competent jurisdiction or may interplead the Debtors and the Secured
Parties in a proceeding for the appointment of a successor Administrative Agent,
and all fees, including, but not limited to, extraordinary fees associated with
the filing of interpleaded and expenses associated therewith, shall be payable
by the Debtors on demand.


8.      Rights with respect to Collateral.  Each Secured Party agrees with all
other Secured Parties and the Administrative Agent (i) that it shall not, and
shall not attempt to, exercise any rights with respect to its security interest
in the Collateral, whether pursuant to any other agreement or otherwise (other
than pursuant to this Agreement), or take or institute any action against the
Administrative Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (ii) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of the
Agreement including this Annex B shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.


9.      Compensation. The Company will pay the Administrative Agent a fee of
$3,000 for its agreement to serve as the Administrative Agent which fee shall be
paid upon execution of this Agreement by wire transfer in immediately available
United States’ funds to an account designated by the Administrative Agent.  In
addition, the Administrative Agent shall be entitled to be paid by the Secured
Parties an hourly fee at standard hourly rates for services rendered as
Administrative Agent and to be reimbursed by the Secured Parties for all
reasonable costs associated therewith.  Such fees or costs shall be paid or
reimbursed to the Administrative Agent by the Secured Parties in proportion to
the Secured Parties’ initially purchased respective stated value of Series B
Preferred Stock.